Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
2.	Claims 12 and 13 are objected to because of the following informalities:
	As to Claim 12: The applicants are advised to take out the term “further” after the claimed phrase “wherein the thermoplastic resin composition”.
	As to Claim 13: The applicants are advised to replace the claimed phrase “wherein a color change value” with the new phrase “wherein the thermoplastic composition has a color change value” as supported by Page 22, Paragraph [0086] of the present specification.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

3.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (WO 2017/099409; utilizing US 10,450,453 as its English equivalent) in view of English Machine Translation of JP 2000-186124 (hereinafter referred to as “JP ‘124”) and Kim et al. (US 9,353,2551). 
	It is noted that since Kang et al. (WO 2017/099409) is used for date purposes only, and all column and line numbers cited below refer to its English equivalent, namely US 10,450,453 since WO 2017/009409 is in Korean. 
	As to Claims 1-10, 12, and 14: Kang et al. disclose a thermoplastic graft copolymer resin including a seed that includes an alkyl acrylate, e.g., propyl acrylate, an alkyl acrylate rubber core enclosing the seed, wherein the alkyl acrylate monomer of the core includes one or more selected from ethyl acrylate or propyl acrylate (corresponding to the claimed core (B)), and a shell enclosing the rubber core, wherein the shell may be a polymer prepared by polymerizing one or more selected from the group consisting of an aromatic vinyl compound, a vinyl cyanide compound and an alkyl (meth)acrylate compound (corresponding to the claimed shell (C)) (Col. 2, lines 20-25, Col. 3, lines 44-50, Col. 4, lines 50-65, and Col. 5, lines 25-35).  Kang et al. also disclose that its core has an average particle diameter of 0.06 to 2 µm (equivalent to 60-2,000 nm) (Col. 3, lines 42-45), which overlaps with those presently claimed, i.e., 40-90 nm (claim 1) and 50-70 nm (claim 3), and its seed has an average particle diameter of 50-1,000 nm (Col. 4, lines 26-30), which overlaps with that presently claimed, i.e., 30-70 nm (claim 2).  Kang et al. further disclose that the copolymer comprises 1-20 % by weight of the seed, 5-40% by weight of 
	 However, Kang et al. do not mention the particular graft ratio of its shell required by claims 1 and 4. They also do not specifically mention that its seed of the graft copolymer also contains alkyl methacrylate monomer such as methyl methacrylate as required by claims 1 and 5.  
	Nevertheless, JP ‘124 teaches its shell containing aromatic vinyl based monomer, methacrylic ester monomer, and vinyl cyanide based monomer having a graft ratio of 20-90% (overlaps with the claimed graft ratio of 10-30% and 15-25%) for the purposes of preparing graft copolymer for thermoplastic resin compositions having weather resistance, impact resistance, processability and coloring property (Paragraphs [0001], [0006], and [0034]). 
	Moreover, Kim et al. disclose the use of seed prepared from an alkyl methacrylate compound, e.g., methyl methacrylate, for the purposes of preparing graft copolymer in 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the shell having the claimed graft ratio and alkyl methacrylate seed taught by JP ‘124 and Kim et al., respectively, in the graft copolymer as discussed in Kang et al., with a reasonable expectation of successfully preparing thermoplastic resin compositions having excellent properties. 
	As to Claim 13: This claimed specific color change property would have naturally followed from the suggestion of Kang et al., JP ‘124, and Kim et al. since the collective teachings of Kang et al., JP ‘124, and Kim et al. would have suggested the same graft copolymer and thermoplastic resin composition as those presently claimed.  Moreover, Kang et al. also disclose that its graft copolymer imparts desired colorability (Col. 1, lines 20-40).  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
	As to Claim 11: Kang et al. do not specifically mention that their aromatic vinyl-vinyl cyanide based copolymer in their thermoplastic resin composition further comprises units derived from alkyl methacrylate monomer.  However, Kim et al. disclose the use of a matrix polymer comprising one or more of aromatic vinyl compound, vinyl cyanide compound and an alkyl methacrylate compound for the purposes of preparing a thermoplastic resin composition 

4.	On this record, it is noted that US Application 16/968,996 (corresponding to US PG PUB 2021/0024678), US Application no. 17/051,757 (corresponding to US PG PUB 2021/0246236), and US Application no. 16/954,995 (corresponding to US PG PUB 2021/0002472), were uncovered.  However, the claims of these applications do not recite or would have suggested the presently claimed specific graft copolymer and thermoplastic resin composition comprising the same.  Thus, no rejections based on these applications were made in this present action.

Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 12/02/2019.